     Case 3:18-cr-00500-B Document 66 Filed 05/01/19          Page 1 of 3 PageID 757


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                      No. 3:18-500-B

CHRISTOPHER AUNDRE FAULKNER


GOVERNMENT’S UNOPPOSED MOTION TO SUSPEND PRE-TRIAL DEADLINES
              PENDING SUPERSEDING INDICTMENT

       On October 23, 2018, the defendant pled guilty to a three count Information

charging securities fraud in violation 15 U.S.C. § 77q(a), Illegal Monetary Transactions

in violation of 18 U.S.C. § 1957, and Income Tax Evasion in violation of 26 U.S.C. §

7201. At the sentencing on April 2, 2019, the Court rejected the parties’ plea agreement.

Thereafter on April 15, 2019, the defendant filed a motion to withdraw his plea pursuant

to Fed. R. Crim. P. 11(c)(5). The Court granted the motion to withdraw the plea on

April 22, 2019.

       Also on April 22, 2019, the Court issued a separate Pretrial Order setting the case

for trial on July 1, 2019. The order set a discovery deadline of May 6, 2019 and a pre-

trial motion deadline of May 23, 2019. (Dkt. 62).

       On April 24, 2019, counsel for the defendant filed a motion to withdraw or

alternatively to be appointed as CJA counsel. This motion has been referred to United

States Magistrate Rebecca Rutherford and is still pending.

       The government expects that on May 14, 2019, it will present a superseding


Government=s Unopposed Motion to Temporarily Suspend
Pre-trial Deadlines, Page 1.
   Case 3:18-cr-00500-B Document 66 Filed 05/01/19             Page 2 of 3 PageID 758


indictment to a Grand Jury that expands the charges against the defendant. The

government moves the Court to temporarily suspend the current pre-trial guidelines

pending the return of the superseding indictment by the Grand Jury.

       The discovery relating to the superseding indictment is voluminous and includes

extensive digital data reaching over 80 terabytes. The government also requests that

upon return of the superseding indictment, the Court issue a new trial scheduling order

which allows the parties to first meet and confer for the purpose of identifying the extent,

timing, and means of production of the discovery, and thereafter submit a recommended

time table for discovery and pre-trial motions to the Court.

                                            Respectfully submitted,

                                            ERIN NEALY COX
                                            UNITED STATES ATTORNEY


                                            _s/Christopher Stokes
                                            CHRISTOPHER STOKES
                                            Assistant United States Attorney
                                            Texas State Bar No. 19267600
                                            1100 Commerce Street, Third Floor
                                            Dallas, TX 75242-1699
                                            Telephone: 214.659.8600
                                            Facsimile: 214.767.4100
                                            christopher.stokes@usdoj.gov

                            CERTIFICATE OF CONFERENCE

       On April 29, 2019, I conferred by email with Brian Poe, counsel for the defendant,

regarding the foregoing motion. Counsel had no objection.

                                             s/Christopher Stokes
                                            CHRISTOPHER STOKES
                                            Assistant United States Attorney

Government=s Unopposed Motion to Temporarily Suspend
Pre-trial Deadlines, Page 2.
   Case 3:18-cr-00500-B Document 66 Filed 05/01/19             Page 3 of 3 PageID 759




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, this document was served on the counsel for

the defendant by means of the filing with the court’s electronic case filing system.

                                             s/Christopher Stokes
                                            CHRISTOPHER STOKES
                                            Assistant United States Attorney




Government=s Unopposed Motion to Temporarily Suspend
Pre-trial Deadlines, Page 3.
